Geo. G. Reynolds, City Judge.
Section 307 of the Code, subd. 7, which gives term fees, does not apply to the city court by any provision of the Code (See section 8).
There would, therefore, be no term fees taxable in the city court, but for section 4 of the act organizing the city court, which provides that “ all laws regulating the practice of the supreme court, and course of procedure therein, shall as far as applicable apply to and be binding upon said city court.”
Term fees in this court must therefore be taxed as they are in the supreme court. The same restriction applies as at the circuit. The plaintiff can only be allowed for five terms.
Ro costs of the motion, to either party.